UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6843


THOMAS F. MITCHELL, JR.,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, VDOC Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00086-JLK-RSB)


Submitted:   November 30, 2015            Decided:   December 2, 2015


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas F. Mitchell, Jr., Appellant Pro Se.  James Milburn
Isaacs, Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas F. Mitchell, Jr., a state prisoner, seeks to appeal

the    district     court’s      order       denying     relief    on    his    28       U.S.C.

§ 2241 (2012) petition, which the court also construed as a 28

U.S.C. § 2254 (2012) petition.                     Mitchell also seeks to appeal

the district court’s order denying his postjudgment motion.                                   The

orders    are    not     appealable      unless      a   circuit    justice         or    judge

issues      a      certificate          of        appealability.               28        U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent       “a    substantial       showing      of     the    denial         of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable       jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.    Cockrell,     537    U.S.    322,         336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Mitchell has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny leave to proceed in

                                              2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3